United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-41157
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LUIS ALDO MEZA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-02-CR-445-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM and DeMOSS, Circuit Judges.*

PER CURIAM:**

     This court affirmed the sentence of Luis Aldo Meza.         United

States v. Meza, No. 02-41157 (5th Cir. Dec. 5, 2003)

(unpublished).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125
S. Ct. 738 (2005).     Meza v. United States, 125 S. Ct. 984 (2005).



     *
       This matter is being decided by a quorum.    28 U.S.C.
§ 46(d).
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-41157
                                 -2-

This court requested and received supplemental letter briefs

addressing the impact of Booker.

     Meza contends that he is entitled to resentencing because

the district court sentenced him under a mandatory application of

the United States Sentencing Guidelines prohibited by Booker.

This court will not consider a Booker-related challenge raised

for the first time in a petition for certiorari absent

extraordinary circumstances.   United States v. Taylor,

409 F.3d 675, 676 (5th Cir. 2005).   Meza identifies “no evidence

in the record suggesting that the district court would have

imposed a lesser sentence under an advisory guidelines system.”

Id. (citing United States v. Hernandez-Gonzalez, 405 F.3d 260,

261 (5th Cir. 2005), petition for cert. filed (June 27, 2005)

(No. 05-5220); United States v. Mares, 402 F.3d 511, 521-22 (5th

Cir.), petition for cert. filed (March 31, 2005) (No. 04-9517)).

     Meza argues that he need not show prejudice because the

error was structural.   This court has recently held otherwise.

See United States v. Martinez-Lugo, 411 F.3d 597, 601 (5th Cir.

2005).   He also argues that this court wrongly decided Mares;

this argument is unavailing.   See United States v. Ruff, 984 F.2d
635, 640 (5th Cir. 1993).   Meza raises this latter argument to

preserve it for possible further review.

     Because Meza has not demonstrated even plain error, “it is

obvious that the much more demanding standard for extraordinary

circumstances, warranting review of an issue raised for the first
                           No. 02-41157
                                -3-

time in a petition for certiorari, cannot be satisfied.”   See

Taylor, 409 F.3d at 677.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

therefore reinstate our judgment affirming Meza’s conviction and

sentence.

     AFFIRMED.